Citation Nr: 1440497	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



 
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1965 to April 1968.  He served in the Republic of Vietnam and was awarded the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Newark, New Jersey, Regional Office (RO) which, in pertinent part, denied service connection for tinnitus.  In February 2014, the Board remanded the Veteran's appeal to the RO for additional action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; participated in combat; and was awarded the Purple Heart.  

2.  Tinnitus originated during active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for tinnitus.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for tinnitus is warranted as he manifested the claimed disorder during active service.  

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b 
The Veteran's service treatment records do not refer to tinnitus or ringing of the ears.  They do reflect that he served in the Republic of Vietnam and was struck by enemy mortar fire.  The Veteran's service personnel records state that he was awarded the Purple Heart.  

In his July 2009 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran reported that his tinnitus was initially manifested in 1967 during active service.  

At a December 2009 VA audiological examination, the Veteran complained of tinnitus which "began many y[ea]rs ago."  He was reported to be unable to "recall the circumstances of onset."  The Veteran was diagnosed with tinnitus.  The examiner commented that "the occasional tinnitus Veteran currently reports is not related to hearing loss as hearing is normal" and "it is recommended that Veteran be evaluated by another provider for complaint of tinnitus."  She made no findings as to the relationship, if any, between the Veteran's period of active service, including his combat experiences, and the diagnosed tinnitus.  

The Veteran unfortunately failed to report for a subsequently scheduled February 2014 VA audiological evaluation.  Therefore, the Veteran's claim is to be decided upon the evidence now of record.  38 C.F.R. § 3.655 (2014).  

The service treatment records make no reference to tinnitus or ringing of the ears.  The Veteran reported that his tinnitus had begun in 1967 during active service.  The Veteran is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Board finds that the evidence is in at least equipoise as to whether the Veteran's tinnitus arose during active service.  Upon application of the provisions of 38 U.S.C.A. § 1154(b) and resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
ORDER

Service connection for tinnitus is granted.  
 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


